Citation Nr: 0600960	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$870.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The 
Committee denied the veteran's claim for waiver of recovery 
of an overpayment of additional dependency compensation 
benefits in the amount of $870.40.


FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
his son during the same period of time that his son elected 
to receive Dependents' Educational Assistance (Chapter 35) 
benefits, resulting in an overpayment of $870.40.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran. 

3.  The veteran was not at fault in the creation of the 
overpayment.

4.  Recovery of the overpayment of additional dependency 
compensation benefits in this case, $870.40, would be against 
equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to waiver of recovery of the 
overpayment of VA dependency compensation benefits in the 
amount of $870.40, plus accrued interest.  38 U.S.C.A. § 3562 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 3.707, 
21.3023 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its July 2003 statement of the case (SOC).  He 
declined a personal hearing in this matter.  See VA Form 9, 
dated in August 2003.  He has not identified any outstanding 
evidence.  He has provided written statements in support of 
his claim, and his representative submitted written 
correspondence (Appellant's Brief) on his behalf in November 
2005.  In sum, the Board finds that he has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
he might have to support his waiver request.  Accordingly, 
the Board will address the merits of his request.

Analysis

The basic facts are not in dispute and may be briefly 
summarized.  The record shows the veteran was awarded VA 
compensation benefits in 1972 and that he began receiving 
additional benefits for his son, M.S., in 1982.  [He was also 
receiving additional benefits for his wife and two other 
children.]  In a March 2001 rating decision, basic 
eligibility to Chapter 35 benefits was established from 
March 28, 2001.  An April 2001 RO letter informing the 
veteran of this award also informed him that his son was 
eligible for Chapter 35 educational benefits.  
Several attachments were provided, including an Application 
for Survivors' and Dependents' Educational Assistance (VA 
Form 22-5490) and a pamphlet describing this benefit.  The 
veteran was provided information on the VA Form 22-5490 that 
an election of Chapter 35 benefits by a dependent was final 
and that payments of compensation based on school attendance 
after the child's 18th birthday were prohibited once the 
child had cashed the first Chapter 35 benefit check.

Subsequently, in August 2001, the veteran's son was awarded 
Chapter 35 benefits, effective May 15, 2001.  [Neither the 
son's educational file nor his application for Chapter 35 
benefits is of record.]  It appears that at some point the RO 
became aware that the veteran was apparently erroneously 
still receiving compensation for his dependent son, while the 
son was concurrently receiving Chapter 35 benefits.  So in 
correspondence dated October 5, 2001, the RO advised the 
veteran that his monthly benefit payments were being reduced, 
effective May 15, 2001.  The RO noted that this adjustment 
might result in an overpayment of benefits that had been paid 
him.  By correspondence dated later that month, he was 
advised that an overpayment in the amount of $870.40 was 
created.  [He has not disputed the amount of the debt created 
by this overpayment, only that recovery of it should be 
waived.]

The essential basis of the veteran's waiver request is that 
it was solely VA's error that he received the additional 
benefits while his son was receiving Chapter 35 benefits.  He 
contends that he contacted the RO on two occasions regarding 
his son's Chapter 35 benefits.  He says the first time was on 
April 16, 2001, when he spoke with the RO by telephone and 
informed them that his son had applied for educational 
benefits.  He claims a VA staff person told him not to worry 
because his son would be taken off his compensation award as 
soon as he began receiving Chapter 35 benefits.  The veteran 
says he again contacted the RO on August 31, 2001, when he 
wrote explaining that his son had gotten his first Chapter 35 
check, but still had not been taken off the veteran's 
compensation award.  So the veteran believes he fulfilled his 
responsibility, which was to notify VA of his son's Chapter 
35 benefits; however, VA failed to catch its mistake in time 
and he should not be required to pay for VA's error.



The Committee denied the veteran's waiver request in the 
January 2003 decision at issue.  The Committee found no 
indication of fraud, misrepresentation or bad faith on the 
veteran's behalf in the creation of the debt.  Thus, finding 
that waiver consideration was not precluded, the Committee 
then considered the elements of equity and good conscience.  
In this regard, the Committee apparently found that fault for 
the creation of the debt rested solely with VA, and thus, 
that the overpayment was not the veteran's fault.  But in 
denying his waiver request, the Committee found that because 
he refused to submit a Financial Status Report (FSR) they 
were unable to determine whether there would be undue 
hardship to him if required to repay the debt.  Thus, the 
Committee had to deny his waiver request.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  He obviously understands the law 
provides that the payment of both a dependency allowance as 
part of a veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a 
duplication of benefits that is strictly prohibited after the 
child has elected to receive the latter benefit.  See 38 
U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2005).  Thus, the issue in this case is limited to 
the request for waiver.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2005).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c), the law precludes 
a waiver of recovery of an overpayment or the collection of 
any indebtedness where any one of the following elements is 
found to exist:  (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's January 2003 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting he tried to hide the status of his 
dependent son or mislead VA.  Indeed, quite the contrary, 
even the Committee concedes that he "tried earnestly to 
immediately report his son was awarded the education benefits 
under Chapter 35."  See the July 2003 SOC, page 5.  The 
Board has no reason to conclude otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not on a finding 
of undue hardship or unjust enrichment.  The veteran has 
essentially argued that VA was at fault with regard to the 
duplicate payments.  And the Board agrees; he bears little or 
no responsibility in the creation of the overpayment of 
compensation.  VA was primarily responsible for the creation 
of the overpayment.  In August 2001, VA awarded his son 
Chapter 35 benefits retroactive to May 15, 2001.  The veteran 
simply cannot be held responsible for a debt created by 
action of a VA office in authorizing a dependent's 
retroactive educational assistance award for the same period 
of time in which the veteran was already receiving additional 
dependency compensation for that dependent.  There was no 
attempt to offset the Chapter 35 award or to minimize or 
avoid the creation of the debt in this case by VA.  Clearly, 
the law provides that the payment of both a dependency 
allowance as part of a veteran's disability compensation 
benefits and educational assistance under Chapter 35 
constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 
3.707, 21.3023.  The Committee acknowledges the veteran 
immediately notified the RO of his son's Chapter 35 award and 
bears no fault in the overpayment.  Thus, the Board finds 
that VA bears primary fault in the creation of the 
overpayment at issue.

With regard to the other elements of equity and good 
conscience, the remaining elements are not in the veteran's 
favor.  Given that his son was being paid Chapter 35 
benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the child of the 
veteran's educational pursuits.  Waiver of recovery of the 
overpayment would constitute an unjust enrichment to the 
veteran by essentially paying the same benefit twice.  The 
evidence does not show that he incurred a legal obligation or 
changed his position - to his detriment, in reliance on the 
receipt of VA benefits.  The last element of equity and good 
conscience is whether the veteran would suffer undue 
financial hardship if forced to repay the debt.  This is 
seemingly difficult to determine as he has refused to submit 
an FSR.  But even he admits that repayment of this debt would 
not cause him financial hardship.  See his VA Form 9, 
dated August 22, 2003.  



But after weighing all of the elements of equity and good 
conscience, the element of primary fault on the part of VA in 
this case outweighs the elements that are not in the 
veteran's favor.  Consequently, waiver of recovery of the 
overpayment is warranted.


ORDER

The claim for waiver of recovery of the overpayment of 
additional dependency compensation benefits in the amount of 
$870.40 is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


